omytr iej7v-r_^          received in •'
                    1                   COURT OF CRIMINAL APPEALS
To 77ie MoMM&kTodf. of T/ie T&M ttJf$/fM
                                                              i?2-


(jl/e^ \-Wfl In> MOM -C0W>U<wtt, M>r                  titft-




hit s,e^ jUb Retook 4o [UveriJMte fvmzr, wvlmJL -me_

iauA<? fl^rrT^Ffliolu |1iUa: ySaf 7Ae, fticred
 \yW* s^eJk Aia<?Al\4JK -tire £\ Paso Ppto-ri^a/rmB^-r"
QVe CftSe. -fro aio'o'Vkr flitcl tkfl'f-ffig. ptW^ toti /^C&s
^Atfc rfi TkN fftorf- XaiaA iruL ftfoftimy; fo ei/ft/u
rft\V *a fr&s imuj Ca-W . 3T/Uiukfci\ -fi^Y -fyff/1 Qi^rl Qr)
Jk So.)\\dKgrftfl- "ft? Tab CQOfirp\t 5/i^piy••$&/**;<*/£




^\ tNr •(y&*S', x. Wte.WVs-^H u^a'^ aldvg-frifW\R. . .
^W^ \VA ooo^Mt ftoito fc<fAJb M"t^ m*- frW lo^^r
Uvu^ev io Y^om^f j\lw\ rUpg did hh 'dopey ^/l/o^ fWe

                                                 « Cvdff of,
im<? . -\WJi- IdrW fcthlfe//~oi\fg-. /lefty }lo*jok8l%
-•A Tke. dkftf Fi'fcito A/e LYV/] or of<l Afraid
                                                        •rtLfe/>
                                                            e^




I a^M)4 p\toueIVV ajIfP^o^" a^y^Oi/ofe/^ //l/L^^m/ ^/iX ^ ^/^
   hoWr ^\nm mas tK?, £A faio fotfc^. CHkHa^
c^-cjf^^a! A^U iV wwlu form ikh eou,
\yftJr;Vo ^lAWA avd.                    fj\)f/^krsa^.       'J
             v>t\0iy A- fflorf on        aaaj ni^e. could, hdv£
                        -&U
                       ^eoive, riuerfofAy py\
                    •til H/6"ho/^ A'(AWJrM
TheAssociated Press              tions in the U.S.        ]
                                    Inger Chandler, chief;
   HOUSTON — The                 of the conviction review i
•U.S. saw    a  record           section with the Harris \
 number of exonerations          County District Attor- !
 in 2014, and it was due         ney's Office, said there j
Jn part to 33 cases in           were inconsistent prac- |
Texas in which individu          tices regarding, how her \
als had their drug con           office handled reviews of I
victions dismissed after         drug convictions.    . j
lab tests determined               Most of the 33' drug j
they never had illegal cases in Harris County in i
substances, a report re 2014 were ones where in;-1
  leased Tuesday shows.          dividuals pleaded guilty j
    The National Registry        before a lab test was com--
. of Exonerations said 125       pleted.                      ?;]
people falsely convicted           There      were        often
 of- crimes were exoner          delays in completing testsq
 ated last year. That's 34       and even when they werer
 more than in 2013, the          finished, there could be\
 year with the previous          additional delays in get
 highest total:                  ting the results to prose?}
   The registry is a proj        cutors       or        defense")
 ect of the University of        attorneys.                    lS
 Michigan and North                 Chandler       said     herV
 western University law           office has since stream1^
 schools and has docu             lined its procedures so^
 mented more than 1,500           that all reviews of these^
 such cases in the U.S.           cases now go through her"
 since 1989.                      section.
    The     breakdown       in      When       asked        why
 2014 was typical of pre          someone     would       plead*
 vious years, with homi           guiltyto a crime they did
 cides    and     sex   crimes    not commit, Chandler
 making up more than              replied, "That is the-
 half with 65 cases. Texas        question ofthe day!"
 had the most exonera               Chandler said she be^
 tions with 39..New York          lieves some of the: indi^-c
 was second with 17.              yiduals thought they did'
    But the big' difference       have drugs and "got a,
 in 2014 was an increase          plea., deal early in th<£
 ,iri cases where individuals     process and wanted, toj
  convicted of drug-related       move on."
  charges were exonerated    There were also many
  by lab tests that showed individuals who because-
  they didn't have con     of their criminal history-,
  trolled substances, said faced higher punishment
  Samuel Gross, a Michi           ranges if convicted at,,
  gan law professor and trial, she said.                       .w
  registry editor.                   "We are reviewing our
     Of the 39 drug cases in       internal processes ..:j
  the U.S. in 2014, Harris         taking a look at whether^
  County in Texas — home           we need to wait for lab)
  to Houston — had 33 of           reports before allowing!
  them. In 2013, there were        defendants,     to      plead]
  only 11 such exonera             guilty," Chandler said, yi